DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 22nd, 2022 has been entered. Claims 1-20 remain pending in application. Applicant’s amendment to the Claims have overcome each and every 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 28th, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 19 is considered but they are not persuasive.
In response to applicants’ argument that Moehrle in view of Bryll fail to teach or fairly suggest at least “training, using the one or more annotations, the out-of-focus training image data and the in-focus training image data, an autofocus machine learning model to identify the biological structure and generate one or more annotations corresponding to the biological structure to be applied to image data”. Moehrle discloses training a machine learning model using the one or more annotations and training image data  to identify the biological structure as explained in para. 0088 of Moehrle, (“Knowledge representations include identifying characteristics from annotated region of interests and the tracking of changes to the medical records related to the region of interest and the treatment outcomes. A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data. A convolutional neural network is trained with an initial data set as depicted in FIG. 21. The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc.”). Moehrle also discloses generating an annotation corresponding to the biological structure in para. 0108 of Moehrle, (“Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354”). Moehrle does not explicitly disclose training the machine learning model using an out-of-focus training image data and an in-focus training image data, however, Bryll teaches training a machine learning model using an out-of-focus training image data and an in-focus training image data in para. 0014 of Bryll (“at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".) The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase. During the training phase, the relevant focus classification features (that is, feature values or the like) are extracted or determined for each training image, to determine or generate a focus classification feature vector for each training image”) because an overall inspection time may be reduced by avoiding running an autofocus routine if an image is already in focus (Bryll, Abstract). Therefore, the combination of Moehrle in view of Bryll discloses “training, using the one or more annotations, the out-of-focus training image data and the in-focus training image data, an autofocus machine learning model to identify the biological structure and generate one or more annotations corresponding to the biological structure to be applied to image data”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-14, and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Moehrle et al. (US 20190220978 A1, previously cited by applicant in IDS), hereinafter referred to as Moehrle, in view of  Sieckmann et al. (US 20210342569 A1), hereinafter referred to as Sieckmann.

Regarding claim 1, Moehrle discloses a system (Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”) for biological structure identification (para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”), the system (Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”) comprising: 
a host device (para. 0071, “one or more hosts 110 may be provided within the system 100 and configured to communicate with other nodes of the system 100 via the network 102”) configured to: 
access computer readable media (para. 0073, “removable medium 214 “) storing multiple machine learning models (para. 0088, “A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data”, para. 0093, “preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”) configured to identify one or more biological structures (para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”); 
receive image data (para. 0011, “retrieving an image representation of a sample structure from an image database”); 
receive an instruction comprising a selection of a biological structure (para. 0014, “automatically determining at least one region of interest within the sample structure or allowing the user to select a region of interest”, para. 0082, “a user may manually select and retrieve a comparable reference structure 314 for viewing”, because the user can select the reference structure, then that means there are selections of biological structures) in the image data (para. 0011, “retrieving an image representation of a sample structure from an image database”) to be identified by one of the multiple machine learning models  (para. 0088, “A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data”, para. 0093, “preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”); 
identify the biological structure (para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”, para. 0099, “As in the warping techniques previously discussed, in order to perform the tracking steps 340 and 342 of FIG. 3, the algorithm 300 may identify at least two landmarks 330, 332 within the sample structure 312 in question. In the mammographic views of FIGS. 9A-9B shown, for example, the first landmark 330 may be defined as the nipple, and the second landmark 332 may be defined as the pectoralis major muscle line”) in the image data (para. 0011, “retrieving an image representation of a sample structure from an image database”) using the model (para. 0088, “A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data”, para. 0093, “preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”); and 
generate one or more annotations corresponding to the identified biological structure (para. 0108, “Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354”);
one or more imaging devices comprising an imaging component (para. 0074, “The image source 216 may include, for example, an image capture device 104 and/or a database of retrievable images”), the imaging device (para. 0074, “image source 216) configured to: 
capture the image data (para. 0069, “image capture devices 104 configured to capture or generate two-dimensional and/or three-dimensional images”) including the biological structure (para. 0069, “In medical imaging, for example, the image capture devices 104 may include one or more of a mammography device, a computed tomography (CT) device, an ultrasound device, an X-ray device, a fluoroscopy device, a film printer, a film digitizer, and the like”); and 
transmit the image data to the host device (para. 0069 and 0070, “One or more images of a sample structure captured by the image capture devices 104 may be transmitted to an image server 106 and/or an image database 108 directly or through a network 102”, “The stored images may then be selectively recalled or retrieved at a host 110”).

Moehrle does not expressly disclose select a selected model among the multiple machine learning models based on the received instructions, identify the biological structure in the image data using the selected model, and generate, using the selected model, one or more annotations to the image data corresponding to the identified biological structure.
	However, Sieckmann teaches select a selected model among the multiple machine learning models based on the received instructions (para. 0028, “The trained master model can classify the captured first data in a first step and select, from a multiplicity of models, and use one or more trained models that fit to the captured data or to the class of data.”, para. 0072, “FIG. 4 shows examples of data (image data 410 in this case) with great variability. Thus, these can be, e.g., fluorescence images of individual cells 412, H&E-stained tissue sections 414 or interference contrast images 416. In order nevertheless to be able to carry out the inference effectively and with great accuracy, a master model 400 is trained to distinguish between the various data domains of the image data 410. The result of this classification facilitates a determination of a suitable model 420, 430 and 440 for a domain of the correspondingly captured image data 412, 414, 416. The suitable model 420, 430 and 440 for this domain can then be automatically applied to the corresponding image data 412, 414, 416. Then, a desired prediction ŷ.sub.i can be made by means of the model 420, 430 and 440 and the inference thereof. A decision relating to the workflow can be based on this prediction. Thus, a “master” or world model can undertake a classification of the field of use and automatically select suitable models. By way of example, image data of H&E-stained tissue sections 414 can be captured during a workflow of a microscope. A master model 400 can be applied to these image data and can determine the trained model 412. The trained model 412 can be a trained model that was trained specifically for image data of H&E-stained tissue sections.”), identify the biological structure in the image data using the selected model (Moehrle discloses identifying the biological structure in the image data using a model, and Sieckmann teaches using a selected model that is based on the specimen or biological structure in the image data), and generate, using the selected model (para. 0028, “The trained master model can classify the captured first data in a first step and select, from a multiplicity of models, and use one or more trained models that fit to the captured data or to the class of data.”), one or more annotations to the image data corresponding to the identified biological structure (para. 0038, “annotations of the first data can comprise a target output value of the at least one trained model that is applied to the captured first data” Moehrle discloses that the output value is the knowledge representation which includes identifying the characteristics of the biological structure in the image data) .
Moehrle and Sieckmann are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Moehrle to incorporate the teachings of Sieckmann of selecting a selected model among the multiple machine learning models based on the received instructions, identifying the biological structure in the image data using the selected model, and generating, using the selected model, one or more annotations to the image data corresponding to the identified biological structure. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because determining the one or more trained models facilitates a fast adaptation to specific conditions during a measurement while the measurement is still ongoing. Moreover, determining the trained models allows a great variance in the input data since trained models are determined for and applied to a specific condition and the models trained for the specific condition have a high prediction accuracy (Sieckmann, para. 0028).

Regarding claim 5, the combination of Moehrle in view of Sieckmann discloses the system of claim 1 (Moehrle, Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”), wherein the host device (Moehrle, para. 0071, “one or more hosts 110 may be provided within the system 100 and configured to communicate with other nodes of the system 100 via the network 102”) is further configured to: 
receive, from a first imaging device among the one or more imaging devices (Moehrle, para. 0074, “The image source 216 may include, for example, an image capture device 104 and/or a database of retrievable images”, para. 0069, “In medical imaging, for example, the image capture devices 104 may include one or more of a mammography device, a computed tomography (CT) device, an ultrasound device, an X-ray device, a fluoroscopy device, a film printer, a film digitizer, and the like.”), first training image data of the biological structure (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”); 
receive, from a first interface device (Moehrle, para. 0072, “user interface 204 providing user access to the computational device 202”), one or more first annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the first training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”), including annotation identifying the biological structure (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
train a custom machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”), using the one or more first annotations and the first training image data (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”), to identify the biological structure(Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”) and generate one or more annotations corresponding to the biological structure (Moehrle, para. 0108, “Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354” , Sieckmann also teaches annotating the image data); and 
store the trained custom machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) in the computer readable media (Moehrle, para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416”).

Regarding claim 6, the combination of Moehrle in view of Sieckmann discloses the system of claim 5 (Moehrle, Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”), wherein the host device (Moehrle, para. 0071, “one or more hosts 110 may be provided within the system 100 and configured to communicate with other nodes of the system 100 via the network 102”) is further configured to: 
receive, from a second imaging device among the one or more imaging devices (Moehrle, para. 0074, “The image source 216 may include, for example, an image capture device 104 and/or a database of retrievable images”, para. 0069, “In medical imaging, for example, the image capture devices 104 may include one or more of a mammography device, a computed tomography (CT) device, an ultrasound device, an X-ray device, a fluoroscopy device, a film printer, a film digitizer, and the like.”), second training image data of the biological structure (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times); 
receive, from a second interface device, (Moehrle, para. 0072, “user interface 204 providing user access to the computational device 202”) one or more second annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times), including annotation identifying the biological structure (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
wherein the training of the custom machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) comprises using the one or more second annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) and the second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times).

Regarding claim 7, the combination of Moehrle in view of Sieckmann discloses the system of claim 5 (Moehrle, Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”), wherein the host device (Moehrle, para. 0071, “one or more hosts 110 may be provided within the system 100 and configured to communicate with other nodes of the system 100 via the network 102”) is further configured to: 
receive second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times); 
receive one or more second annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times), including annotation identifying the biological structure (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
update the training (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times) of the trained custom machine learning model using the one or more second annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) and the second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times); 
store the updated custom machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) in the computer readable media (Moehrle, para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416”).

Regarding claim 11, Moehrle discloses a method (para. 0010, “Disclosed is a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation”) for automatically identifying biological structures (para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”) using machine learning (para. 0088, “A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data”), the method comprising: 
receiving image data (para. 0011, “retrieving an image representation of a sample structure from an image database”); 
receiving an instruction comprising a selection of a biological structure (para. 0014, “automatically determining at least one region of interest within the sample structure or allowing the user to select a region of interest”, para. 0082, “a user may manually select and retrieve a comparable reference structure 314 for viewing”, because the user can select the reference structure, then that means there are selections of biological structures) in the image data (para. 0011, “retrieving an image representation of a sample structure from an image database”) to be identified by one of the multiple machine learning models  (para. 0088, “A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data”, para. 0093, “preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”); 
identifying the biological structure (para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”, para. 0099, “As in the warping techniques previously discussed, in order to perform the tracking steps 340 and 342 of FIG. 3, the algorithm 300 may identify at least two landmarks 330, 332 within the sample structure 312 in question. In the mammographic views of FIGS. 9A-9B shown, for example, the first landmark 330 may be defined as the nipple, and the second landmark 332 may be defined as the pectoralis major muscle line”) in the image data (para. 0011, “retrieving an image representation of a sample structure from an image database”) using the model (para. 0088, “A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data”, para. 0093, “preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”); and
generating one or more annotations corresponding to the identified biological structure (para. 0108, “Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354”).

Moehrle does not expressly disclose selecting a selected model among the multiple machine learning models based on the received instructions, identifying the biological structure in the image data using the selected model, and generating, using the selected model, one or more annotations to the image data corresponding to the identified biological structure.
	However, Sieckmann teaches selecting a selected model among the multiple machine learning models based on the received instructions (para. 0028, “The trained master model can classify the captured first data in a first step and select, from a multiplicity of models, and use one or more trained models that fit to the captured data or to the class of data.”, para. 0072, “FIG. 4 shows examples of data (image data 410 in this case) with great variability. Thus, these can be, e.g., fluorescence images of individual cells 412, H&E-stained tissue sections 414 or interference contrast images 416. In order nevertheless to be able to carry out the inference effectively and with great accuracy, a master model 400 is trained to distinguish between the various data domains of the image data 410. The result of this classification facilitates a determination of a suitable model 420, 430 and 440 for a domain of the correspondingly captured image data 412, 414, 416. The suitable model 420, 430 and 440 for this domain can then be automatically applied to the corresponding image data 412, 414, 416. Then, a desired prediction ŷ.sub.i can be made by means of the model 420, 430 and 440 and the inference thereof. A decision relating to the workflow can be based on this prediction. Thus, a “master” or world model can undertake a classification of the field of use and automatically select suitable models. By way of example, image data of H&E-stained tissue sections 414 can be captured during a workflow of a microscope. A master model 400 can be applied to these image data and can determine the trained model 412. The trained model 412 can be a trained model that was trained specifically for image data of H&E-stained tissue sections.”), identifying the biological structure in the image data using the selected model (Moehrle discloses identifying the biological structure in the image data using a model, and Sieckmann teaches using a selected model that is based on the specimen or biological structure in the image data), and generating, using the selected model (para. 0028, “The trained master model can classify the captured first data in a first step and select, from a multiplicity of models, and use one or more trained models that fit to the captured data or to the class of data.”), one or more annotations to the image data corresponding to the identified biological structure (para. 0038, “annotations of the first data can comprise a target output value of the at least one trained model that is applied to the captured first data” Moehrle discloses that the output value is the knowledge representation which includes identifying the characteristics of the biological structure in the image data) .
Moehrle and Sieckmann are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Moehrle to incorporate the teachings of Sieckmann of selecting a selected model among the multiple machine learning models based on the received instructions, identifying the biological structure in the image data using the selected model, and generating, using the selected model, one or more annotations to the image data corresponding to the identified biological structure. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because determining the one or more trained models facilitates a fast adaptation to specific conditions during a measurement while the measurement is still ongoing. Moreover, determining the trained models allows a great variance in the input data since trained models are determined for and applied to a specific condition and the models trained for the specific condition have a high prediction accuracy (Sieckmann, para. 0028).

Regarding claim 12, the combination of Moehrle in view of Sieckmann discloses the method of claim 11 (Moehrle, para. 0010, “Disclosed is a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation”), further comprising: 
receiving, from a first imaging device (Moehrle, para. 0074, “The image source 216 may include, for example, an image capture device 104 and/or a database of retrievable images”, para. 0069, “In medical imaging, for example, the image capture devices 104 may include one or more of a mammography device, a computed tomography (CT) device, an ultrasound device, an X-ray device, a fluoroscopy device, a film printer, a film digitizer, and the like.”), first training image data of the biological structure (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”); 
receiving, from a first interface device (Moehrle, para. 0072, “user interface 204 providing user access to the computational device 202”), one or more first annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the first training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”), including annotation identifying the biological structure (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
training a custom machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”), using the one or more first annotations and the first training image data (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”), to identify the biological structure (Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”) and generate one or more annotations corresponding to the biological structure (Moehrle, para. 0108, “Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354”, Sieckmann also teaches annotating the image data); and 
storing the trained custom machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) in the computer readable media (Moehrle, para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416”).

Regarding claim 13, the combination of Moehrle in view of Sieckmann discloses the method of claim 12 (Moehrle, para. 0010, “Disclosed is a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation”), further comprising: 
receiving, from a second imaging device (Moehrle, para. 0074, “The image source 216 may include, for example, an image capture device 104 and/or a database of retrievable images”, para. 0069, “In medical imaging, for example, the image capture devices 104 may include one or more of a mammography device, a computed tomography (CT) device, an ultrasound device, an X-ray device, a fluoroscopy device, a film printer, a film digitizer, and the like.”), second training image data of the biological structure (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times); 
receiving, from a second interface device (Moehrle, para. 0072, “user interface 204 providing user access to the computational device 202”) one or more second annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times), including annotation identifying the biological structure (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
wherein the training of the custom machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) comprises using the one or more second annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) and the second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times).

Regarding claim 14, the combination of Moehrle in view of Sieckmann discloses the method of claim 12 (Moehrle, para. 0010, “Disclosed is a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation”), wherein the host device (Moehrle, para. 0071, “one or more hosts 110 may be provided within the system 100 and configured to communicate with other nodes of the system 100 via the network 102”) is further configured to: 
receiving second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times);
receiving one or more second annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times), including annotation identifying the biological structure (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
updating the training (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times) of the trained custom machine learning model using the one or more second annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) and the second training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”, para. 0093, “The preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, the neural network is trained multiple times); 
storing the updated custom machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) in the computer readable media (Moehrle, para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416”).

Regarding claim 17, the combination of Moehrle in view of Sieckmann discloses the method of claim 11 (Moehrle, para. 0010, “Disclosed is a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation”), further comprising: 
creating a local copy (Moehrle, para. 0076, “the captured or recorded images may be copied and retrievably stored at an image server 106, an image database 108, a local host 110, or any other suitable image source 216. Each of the copied and stored images may be associated with information linking the images to a sample subject or structure to be interpreted”) of the selected machine learning model (Moehrle, para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416 of the image reporting system 400 and configured to suggest knowledge representations that most suitably represents the anatomical object selected by the reader”, Sieckmann, para. 0037, “These one or more trained models can be stored locally. Consequently, the apparatus can efficiently and quickly provide a model suitable for a certain measurement since the selection of the trained models occurs locally on the apparatus.”).  

Regarding claim 18, the combination of Moehrle in view of Sieckmann discloses the method of claim 11 (Moehrle, para. 0010, “Disclosed is a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation”), further comprising: 
displaying the generated annotations and the image data containing the identified biological structure (Moehrle, para. 0108, “More specifically, the annotations 352 may be provided in the respective views of the sample structure 312 as plain text, graphics, playback links to audio and/or video clips, or the like. Once entered, each annotation 352 may be spatially associated and tracked with its respective region of interest 326 so as to be accessible and viewable in any related views depicting those regions of interest 326”).  



Claims 2-4, 8-10, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moehrle in view of Sieckmann and in further view of Bryll (US 20060204121 A1, previously cited by applicant in IDS), hereinafter referred to as Bryll.
Regarding claim 2, the combination of Moehrle in view of Sieckmann discloses the system of claim 1 (Moehrle, Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”).

Moehrle does not explicitly disclose wherein the one or more imaging devices further comprise an actuator configured to change an imaging component setting in response to one or more adjustment instructions received from the host device.
	However, Bryll teaches wherein the one or more imaging devices (para. 0033, “camera system 260”) further comprise an actuator (para. 0033, “the optical assembly portion 205 is movable in the vertical Z axis direction relative to the workpiece stage 210 using a controllable motor 294 that drives an actuator, a connecting cable, or the like, to move the optical assembly portion 205 along the Z axis) configured to change an imaging component setting in response to one or more adjustment instructions (para. 0033, The distance between the workpiece stage 210 and the optical assembly portion 205 can be adjusted to change the focus of the image of the workpiece 20 captured by the camera system 260. In particular, in various exemplary embodiments, the optical assembly portion 205 is movable in the vertical Z axis direction relative to the workpiece stage 210 using a controllable motor 294 that drives an actuator, a connecting cable, or the like, to move the optical assembly portion 205 along the Z axis. The term Z axis, as used herein, refers to the axis that is intended to be used for focusing the image obtained by the optical assembly portion 205”) received from the host device (para. 0033, “The controllable motor 294, when used, is connected to the input/output interface 130 via a signal line 296”).
	Moehrle and Bryll are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Moehrle to incorporate the teachings of Bryll wherein the one or more imaging devices further comprise an actuator configured to change an imaging component setting in response to one or more adjustment instructions received from the host device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide accurate inspection result (Bryll, para. 0006).

Regarding claim 3, the combination of Moehrle in view of Sieckmann and in further view of Bryll discloses the system of claim 2 (Moehrle, Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”), wherein the host device (Moehrle, para. 0071, “one or more hosts 110 may be provided within the system 100 and configured to communicate with other nodes of the system 100 via the network 102”) comprises an interface device (Moehrle, para. 0072, “user interface 204 providing user access to the computational device 202”) configured to: 
receive the image data (Moehrle, para. 0011, “retrieving an image representation of a sample structure from an image database”) from the imaging device (Moehrle, para. 0074, “The image source 216 may include, for example, an image capture device 104 and/or a database of retrievable images”); 
access the computer readable media (Moehrle, para. 0073, “removable medium 214 “) via a network connection (Moehrle, para. 0071, “users with appropriate authorization may connect to the image server 106 and/or image database 108 via the network 102 to access the images stored”, para. 0074, “In a network configuration, the computational device 202 may be provided with an optional network or communications device 218 so as to enable a connection to the image source 216 via a network 102”); 
create a local copy (Moehrle, para. 0076, “the captured or recorded images may be copied and retrievably stored at an image server 106, an image database 108, a local host 110, or any other suitable image source 216. Each of the copied and stored images may be associated with information linking the images to a sample subject or structure to be interpreted”) of the selected machine learning model (Moehrle, para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416 of the image reporting system 400 and configured to suggest knowledge representations that most suitably represents the anatomical object selected by the reader”, Sieckmann, para. 0037, “These one or more trained models can be stored locally. Consequently, the apparatus can efficiently and quickly provide a model suitable for a certain measurement since the selection of the trained models occurs locally on the apparatus.”); 
display the generated annotations and the image data containing the identified biological structure (Moehrle, para. 0108, “More specifically, the annotations 352 may be provided in the respective views of the sample structure 312 as plain text, graphics, playback links to audio and/or video clips, or the like. Once entered, each annotation 352 may be spatially associated and tracked with its respective region of interest 326 so as to be accessible and viewable in any related views depicting those regions of interest 326”); and 
send the one or more adjustment instructions (Bryll, para. 0033, The distance between the workpiece stage 210 and the optical assembly portion 205 can be adjusted to change the focus of the image of the workpiece 20 captured by the camera system 260. In particular, in various exemplary embodiments, the optical assembly portion 205 is movable in the vertical Z axis direction relative to the workpiece stage 210 using a controllable motor 294 that drives an actuator, a connecting cable, or the like, to move the optical assembly portion 205 along the Z axis. The term Z axis, as used herein, refers to the axis that is intended to be used for focusing the image obtained by the optical assembly portion 205”) to the imaging device based on a communication protocol of the actuator (Bryll, para. 0033, “The controllable motor 294, when used, is connected to the input/output interface 130 via a signal line 296”, the motor 294 has an input and output interface which can have a communication).

Regarding claim 4, the combination of Moehrle in view of Sieckmann in further view of Bryll discloses the system of claim 2 (Moehrle, Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”), further comprising an interface device (Moehrle, para. 0072, “user interface 204 providing user access to the computational device 202”), wherein the host device (Moehrle, para. 0071, “one or more hosts 110 may be provided within the system 100 and configured to communicate with other nodes of the system 100 via the network 102”) comprises a server (para. 0108, “image server 106”) configured to: 
receive the image data from the interface device via a network (Moehrle, para. 0074, “The image source 216 may include, for example, an image capture device 104 and/or a database of retrievable images, as shown in FIG. 1. In a localized configuration, the computational device 202 may be in direct wired or wireless communication with the image source 216. In still other alternatives, the image source 216 may be established within the memory 212 of the computational device 202. In a network configuration, the computational device 202 may be provided with an optional network or communications device 218 so as to enable a connection to the image source 216 via a network 102”); 
send the one or more adjustment instructions to the interface device (Bryll, para. 0033, “The controllable motor 294, when used, is connected to the input/output interface 130 via a signal line 296”, the motor 294 has an input and output interface which can have a communication); 
receive the instruction selecting a biological structure from the interface device (Moehrle, para. 0014, “automatically determining at least one region of interest within the sample structure or allowing the user to select a region of interest”, para. 0082, “a user may manually select and retrieve a comparable reference structure 314 for viewing”); 
select the model (Sieckmann, para. 0028, “The trained master model can classify the captured first data in a first step and select, from a multiplicity of models, and use one or more trained models that fit to the captured data or to the class of data.”, para. 0072, “FIG. 4 shows examples of data (image data 410 in this case) with great variability. Thus, these can be, e.g., fluorescence images of individual cells 412, H&E-stained tissue sections 414 or interference contrast images 416. In order nevertheless to be able to carry out the inference effectively and with great accuracy, a master model 400 is trained to distinguish between the various data domains of the image data 410. The result of this classification facilitates a determination of a suitable model 420, 430 and 440 for a domain of the correspondingly captured image data 412, 414, 416. The suitable model 420, 430 and 440 for this domain can then be automatically applied to the corresponding image data 412, 414, 416. Then, a desired prediction ŷ.sub.i can be made by means of the model 420, 430 and 440 and the inference thereof. A decision relating to the workflow can be based on this prediction. Thus, a “master” or world model can undertake a classification of the field of use and automatically select suitable models. By way of example, image data of H&E-stained tissue sections 414 can be captured during a workflow of a microscope. A master model 400 can be applied to these image data and can determine the trained model 412. The trained model 412 can be a trained model that was trained specifically for image data of H&E-stained tissue sections.”) from cloud storage storing the model among the one or more machine learning models (Sieckmann, para. 0031, “The trained models can be trained on a cloud, a server or a workstation using data from one or more sources and can be loaded onto microscopes or microscope systems and/or onto attached components of microscopes or microscope systems” ); and 
send, via the network (Moehrle, para. 0071, “users with appropriate authorization may connect to the image server 106 and/or image database 108 via the network 102 to access the images stored”, para. 0074, “In a network configuration, the computational device 202 may be provided with an optional network or communications device 218 so as to enable a connection to the image source 216 via a network 102”), the generated one or more annotations (Moehrle, para. 0108, “Once entered, each annotation 352 may be spatially associated and tracked with its respective region of interest 326 so as to be accessible and viewable in any related views depicting those regions of interest 326. Data associating each annotation 352 with its respective region of interest 326 may further be retrievably stored with the images 310 via an image server 106 and an image database 108 that is associated with, for example, a Picture Archiving and Communication System (PACS) in accordance with Digital Imaging and Communications in Medicine (DICOM). In an alternative embodiment, the algorithm 300 may be configured to receive an annotation 352 at the first instance of identifying a region of interest 326 and before any tracking of the region of interest 326 is performed to related views”) to the interface device  (Moehrle, para. 0072, “user interface 204 providing user access to the computational device 202”).

Regarding claim 8, the combination of Moehrle in view of Sieckmann discloses the system of claim 1 (Moehrle, Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”), wherein the host device (Moehrle, para. 0071, “one or more hosts 110 may be provided within the system 100 and configured to communicate with other nodes of the system 100 via the network 102”) is further configured to: 
receive one or more annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the training image data  (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”), including annotation identifying the biological structure (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
using the one or more annotations (Moehrle, para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”), the training image data (Moehrle, para. 0088, “The training data may be fed into the learning process one at a time or as a batch”), train a machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) to identify the biological structure (Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”) and generate one or more annotations corresponding to the biological structure (Moehrle, para. 0108, “Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354”); 
store the trained machine learning model (Moehrle, para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) in the computer readable media (Moehrle, para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416”).

Moehrle does not explicitly disclose receive out-of-focus training image data of the biological structure, receive in-focus training image data of the biological structure, receive one or more annotations corresponding to the out-of-focus training image data and the in-focus training image data, including annotation identifying the biological structure, using the one or more annotations, the out-of-focus training image data and the in-focus training image data, train an autofocus machine learning model to identify the biological structure and generate one or more annotations corresponding to the biological structure, and store the trained autofocus machine learning model in the computer readable media.
	However, Bryll teaches receive out-of-focus training image data of the biological structure (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), receive in-focus training image data of the biological structure (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), receive one or more annotations  (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”) corresponding to the out-of-focus training image data and the in-focus training image data (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), including annotation identifying the biological structure (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”, Moehrle teaches an annotation identifying the biological structure), using the one or more annotations (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”), the out-of-focus training image data and the in-focus training image data (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), train an autofocus machine learning model (para. 0014, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase. During the training phase, the relevant focus classification features (that is, feature values or the like) are extracted or determined for each training image, to determine or generate a focus classification feature vector for each training image”) to identify the biological structure (Moehrle teaches using the neural network or machine learning to identify the biological structure in an image) and generate one or more annotations corresponding to the biological structure (Moehrle teaches generating annotation corresponding to the biological structure), and store the trained autofocus machine learning model in the computer readable media (para. 0037, “In general, the memory portion 140 stores data usable to operate the vision system components portion 200 to capture or acquire an image of the workpiece 20 such that the acquired image of the workpiece 20 has desired image characteristics. The memory portion 140 further stores data usable to operate the machine vision inspection system 100 to perform various inspection and measurement operations on the acquired images, either manually or automatically, and to output the results through the input/output interface 130”).
Moehrle and Bryll are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Moehrle to incorporate the teachings of Bryll to receive out-of-focus training image data of the biological structure, receive in-focus training image data of the biological structure, receive one or more annotations corresponding to the out-of-focus training image data and the in-focus training image data, including annotation identifying the biological structure, using the one or more annotations, the out-of-focus training image data and the in-focus training image data, train an autofocus machine learning model to identify the biological structure and generate one or more annotations corresponding to the biological structure, and store the trained autofocus machine learning model in the computer readable media. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because an overall workpiece inspection time may be reduced by avoiding running an autofocus routine if an image is already in focus (Bryll, Abstract).

Regarding claim 9, the combination of Moehrle in view of Sieckmann in further view of Bryll discloses the system of claim 8 (Moehrle, Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”), wherein the identifying of the biological structure (Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”) comprises: 
identifying the biological structure (Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”), out-of-focus (Bryll, para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), in the image data using the trained autofocus machine learning model (Bryll, para. 0051, “if the previously determined classifier outcome is a numerical value, the numerical value may be compared to an "in-focus/out-of-focus" numerical threshold, and the image classified accordingly. Then, at a block 390, the image focus classification is output or stored, and the method ends. The focus classification output may be used by other operations of the machine vision system, for example, to govern whether a subsequent autofocus operation will be performed”); 
sending one or more adjustment instructions to the imaging device to adjust one or more imaging component settings of the imaging device (Bryll, para. 0033, The distance between the workpiece stage 210 and the optical assembly portion 205 can be adjusted to change the focus of the image of the workpiece 20 captured by the camera system 260. In particular, in various exemplary embodiments, the optical assembly portion 205 is movable in the vertical Z axis direction relative to the workpiece stage 210 using a controllable motor 294 that drives an actuator, a connecting cable, or the like, to move the optical assembly portion 205 along the Z axis. The term Z axis, as used herein, refers to the axis that is intended to be used for focusing the image obtained by the optical assembly portion 205. The controllable motor 294, when used, is connected to the input/output interface 130 via a signal line 296”); 
receiving adjusted image data corresponding to the adjustment instructions (Bryll, para. 0073, “FIG. 7 is a flow diagram illustrative of one embodiment of a routine 700 for determining if an image is out of focus and, if so, performing an autofocus process. At a block 710, the image is analyzed and values are determined for the applicable focus classification features. At a block 720, one or more applicable classifiers are run. At a decision block 730, a determination is made as to whether the image focus classifier(s) outcome indicates a focused image. If the image focus classifier outcome indicates a focused image, then the routine ends. Otherwise, if the image focus classifier outcome indicates that the image is not adequately focused, then the routine continues to a block 740, where an autofocus process is performed. As described above, one of the advantages of the present invention is that it saves overall processing or inspection time by avoiding the running of the relatively slow mechanical autofocus process if the image is already in focus.”); and 
identifying the biological structure (Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”), in-focus (Bryll, para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), in the adjusted image data (Bryll, para. 0073, “FIG. 7 is a flow diagram illustrative of one embodiment of a routine 700 for determining if an image is out of focus and, if so, performing an autofocus process.”) using the trained autofocus machine learning model (Bryll, para. 0051, “if the previously determined classifier outcome is a numerical value, the numerical value may be compared to an "in-focus/out-of-focus" numerical threshold, and the image classified accordingly. Then, at a block 390, the image focus classification is output or stored, and the method ends. The focus classification output may be used by other operations of the machine vision system, for example, to govern whether a subsequent autofocus operation will be performed”, Moehrle also teaches using the trained machine learning model to identify the biological structure).

Regarding claim 10, the combination of Moehrle in view of Sieckmann discloses the system of claim 1 (Moehrle , Fig. 1, “a diagrammatic view of an exemplary system for supporting an image reporting method”).

Moehrle does not explicitly disclose wherein the imaging component setting comprises one or more of objective, zoom, focus, z-height, or magnification.
	However, Bryll teaches wherein the imaging component setting comprises one or more of objective, zoom, focus, z-height, or magnification (Bryll, para. 0033, The distance between the workpiece stage 210 and the optical assembly portion 205 can be adjusted to change the focus of the image of the workpiece 20 captured by the camera system 260. In particular, in various exemplary embodiments, the optical assembly portion 205 is movable in the vertical Z axis direction relative to the workpiece stage 210 using a controllable motor 294 that drives an actuator, a connecting cable, or the like, to move the optical assembly portion 205 along the Z axis. The term Z axis, as used herein, refers to the axis that is intended to be used for focusing the image obtained by the optical assembly portion 205”).
Moehrle and Bryll are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Moehrle to incorporate the teachings of Bryll wherein the imaging component setting comprises one or more of objective, zoom, focus, z-height, or magnification. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide accurate inspection result (Bryll, para. 0006).

Regarding claim 15, the combination of Moehrle in view of Sieckmann discloses the method of claim 11 (Moehrle , para. 0010, “Disclosed is a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation”), further comprising:  
receiving one or more annotations (Moehrle , para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the training image data (Moehrle , para. 0088, “The training data may be fed into the learning process one at a time or as a batch”), including annotation identifying the biological structure (Moehrle , para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
using the one or more annotations (Moehrle , para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”), the training image data (Moehrle , para. 0088, “The training data may be fed into the learning process one at a time or as a batch”), train a machine learning model (Moehrle , para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) to identify the biological structure (Moehrle , para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”) and generate one or more annotations corresponding to the biological structure (Moehrle , para. 0108, “Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354”); 
storing the trained machine learning model (Moehrle , para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) in the computer readable media (Moehrle , para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416”).

Moehrle does not explicitly disclose receiving out-of-focus training image data of the biological structure, receiving in-focus training image data of the biological structure, receiving one or more annotations corresponding to the out-of-focus training image data and the in-focus training image data, including annotation identifying the biological structure, using the one or more annotations, the out-of-focus training image data and the in-focus training image data, train an autofocus machine learning model to identify the biological structure and generate one or more annotations corresponding to the biological structure, and storing the trained autofocus machine learning model in the computer readable media.
However, Bryll teaches receiving out-of-focus training image data of the biological structure (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), receiving in-focus training image data of the biological structure (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), receiving one or more annotations  (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”) corresponding to the out-of-focus training image data and the in-focus training image data (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), including annotation identifying the biological structure (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”, Moehrle teaches an annotation identifying the biological structure), using the one or more annotations (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”), the out-of-focus training image data and the in-focus training image data (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), train an autofocus machine learning model (para. 0014, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase. During the training phase, the relevant focus classification features (that is, feature values or the like) are extracted or determined for each training image, to determine or generate a focus classification feature vector for each training image”) to identify the biological structure (Moehrle teaches using the neural network or machine learning to identify the biological structure in an image) and generate one or more annotations corresponding to the biological structure (Moehrle teaches generating annotation corresponding to the biological structure), and storing the trained autofocus machine learning model in the computer readable media (para. 0037, “In general, the memory portion 140 stores data usable to operate the vision system components portion 200 to capture or acquire an image of the workpiece 20 such that the acquired image of the workpiece 20 has desired image characteristics. The memory portion 140 further stores data usable to operate the machine vision inspection system 100 to perform various inspection and measurement operations on the acquired images, either manually or automatically, and to output the results through the input/output interface 130”).
Moehrle and Bryll are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Moehrle to incorporate the teachings of Bryll of receiving out-of-focus training image data of the biological structure, receiving in-focus training image data of the biological structure, receiving one or more annotations corresponding to the out-of-focus training image data and the in-focus training image data, including annotation identifying the biological structure, using the one or more annotations, the out-of-focus training image data and the in-focus training image data, train an autofocus machine learning model to identify the biological structure and generate one or more annotations corresponding to the biological structure, and storing the trained autofocus machine learning model in the computer readable media. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because an overall workpiece inspection time may be reduced by avoiding running an autofocus routine if an image is already in focus (Bryll, Abstract).


Regarding claim 16, the combination of Moehrle in view of Sieckmann in further view of Bryll discloses the method of claim 15 (Moehrle, para. 0010, “Disclosed is a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation”), further comprising: 
identifying the biological structure (Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”), out-of-focus (Bryll, para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), in the image data using the trained autofocus machine learning model (Bryll, para. 0051, “if the previously determined classifier outcome is a numerical value, the numerical value may be compared to an "in-focus/out-of-focus" numerical threshold, and the image classified accordingly. Then, at a block 390, the image focus classification is output or stored, and the method ends. The focus classification output may be used by other operations of the machine vision system, for example, to govern whether a subsequent autofocus operation will be performed”); 
sending one or more adjustment instructions to the imaging device to adjust one or more imaging component settings of the imaging device (Bryll, para. 0033, The distance between the workpiece stage 210 and the optical assembly portion 205 can be adjusted to change the focus of the image of the workpiece 20 captured by the camera system 260. In particular, in various exemplary embodiments, the optical assembly portion 205 is movable in the vertical Z axis direction relative to the workpiece stage 210 using a controllable motor 294 that drives an actuator, a connecting cable, or the like, to move the optical assembly portion 205 along the Z axis. The term Z axis, as used herein, refers to the axis that is intended to be used for focusing the image obtained by the optical assembly portion 205. The controllable motor 294, when used, is connected to the input/output interface 130 via a signal line 296”); 
receiving adjusted image data corresponding to the adjustment instructions (Bryll, para. 0073, “FIG. 7 is a flow diagram illustrative of one embodiment of a routine 700 for determining if an image is out of focus and, if so, performing an autofocus process. At a block 710, the image is analyzed and values are determined for the applicable focus classification features. At a block 720, one or more applicable classifiers are run. At a decision block 730, a determination is made as to whether the image focus classifier(s) outcome indicates a focused image. If the image focus classifier outcome indicates a focused image, then the routine ends. Otherwise, if the image focus classifier outcome indicates that the image is not adequately focused, then the routine continues to a block 740, where an autofocus process is performed. As described above, one of the advantages of the present invention is that it saves overall processing or inspection time by avoiding the running of the relatively slow mechanical autofocus process if the image is already in focus.”); and 
identifying the biological structure (Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”), in-focus (Bryll, para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), in the adjusted image data (Bryll, para. 0073, “FIG. 7 is a flow diagram illustrative of one embodiment of a routine 700 for determining if an image is out of focus and, if so, performing an autofocus process.”) using the trained autofocus machine learning model (Bryll, para. 0051, “if the previously determined classifier outcome is a numerical value, the numerical value may be compared to an "in-focus/out-of-focus" numerical threshold, and the image classified accordingly. Then, at a block 390, the image focus classification is output or stored, and the method ends. The focus classification output may be used by other operations of the machine vision system, for example, to govern whether a subsequent autofocus operation will be performed”, Moehrle also teaches using the trained machine learning model to identify the biological structure).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moehrle in view of Bryll.

Regarding claim 19, Moehrle discloses a non-transitory computer-readable medium (para. 0073, “removable medium 214 “) storing instructions that, when executed by a processor (para. 0073, “the computational device 202 may include at least one controller or microprocessor 210), cause the processor (para. 0073, “the computational device 202 may include at least one controller or microprocessor 210) to perform steps comprising: 
receiving training image data of a biological structure (para. 0088, “The training data may be fed into the learning process one at a time or as a batch”); 2650772-195/AVN 0065 PA 
receiving one or more annotations (para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”) corresponding to the training image data (para. 0088, “The training data may be fed into the learning process one at a time or as a batch”), including annotation identifying the biological structure (para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”); 
training, using the one or more annotations (para. 0088, “The input data includes annotated image files typically in DICOM format, pathology results, health records, genetic data, behavioral data etc. The image data consists of positive space (pixel data within the region of interest) and associated finding and negative space (pixel data outside of the region of interest) and associated general findings.”), the training image data (para. 0088, “The training data may be fed into the learning process one at a time or as a batch”), a machine learning model (para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) to identify the biological structure (para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”) and generate one or more annotations corresponding to the biological structure (para. 0108, “Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354”); 
storing the trained machine learning model (para. 0088, “A convolutional neural network is trained with an initial data set as depicted in FIG. 21”) in the non-transitory computer readable medium (para. 0124, “Probability models may be managed by the dynamic knowledge representation database 416”).

Moehrle does not explicitly disclose receiving out-of-focus training image data of the biological structure, receiving in-focus training image data of the biological structure, receiving one or more annotations corresponding to the out-of-focus training image data and the in-focus training image data, including annotation identifying the biological structure, using the one or more annotations, the out-of-focus training image data and the in-focus training image data, train an autofocus machine learning model to identify the biological structure and generate one or more annotations corresponding to the biological structure, and storing the trained autofocus machine learning model in the computer readable media.
However, Bryll teaches receiving out-of-focus training image data of the biological structure (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), receiving in-focus training image data of the biological structure (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), receiving one or more annotations  (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”) corresponding to the out-of-focus training image data and the in-focus training image data (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), including annotation identifying the biological structure (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”, Moehrle teaches an annotation identifying the biological structure), using the one or more annotations (para. 0014, “each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria”, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase”), the out-of-focus training image data and the in-focus training image data (para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), train an autofocus machine learning model (para. 0014, “The assigned labels then become the desired classifier (e.g. neural network) outputs to be learned during a classifier training phase. During the training phase, the relevant focus classification features (that is, feature values or the like) are extracted or determined for each training image, to determine or generate a focus classification feature vector for each training image”) to identify the biological structure (Moehrle teaches using the neural network or machine learning to identify the biological structure in an image) and generate one or more annotations corresponding to the biological structure (Moehrle teaches generating annotation corresponding to the biological structure), and storing the trained autofocus machine learning model in the computer readable media (para. 0037, “In general, the memory portion 140 stores data usable to operate the vision system components portion 200 to capture or acquire an image of the workpiece 20 such that the acquired image of the workpiece 20 has desired image characteristics. The memory portion 140 further stores data usable to operate the machine vision inspection system 100 to perform various inspection and measurement operations on the acquired images, either manually or automatically, and to output the results through the input/output interface 130”).
Moehrle and Bryll are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as taught by Moehrle to incorporate the teachings of Bryll of receiving out-of-focus training image data of the biological structure, receiving in-focus training image data of the biological structure, receiving one or more annotations corresponding to the out-of-focus training image data and the in-focus training image data, including annotation identifying the biological structure, using the one or more annotations, the out-of-focus training image data and the in-focus training image data, train an autofocus machine learning model to identify the biological structure and generate one or more annotations corresponding to the biological structure, and storing the trained autofocus machine learning model in the computer readable media. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because an overall workpiece inspection time may be reduced by avoiding running an autofocus routine if an image is already in focus (Bryll, Abstract).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moehrle in view of Bryll in further view of Sieckmann.

Regarding claim 20, the combination of Moehrle in view of Bryll discloses the non-transitory computer-readable medium (Moehrle, para. 0073, “removable medium 214 “) of claim 19,  storing further instructions that, when executed by the processor (Moehrle, para. 0073, “the computational device 202 may include at least one controller or microprocessor 210), cause the processor (Moehrle, para. 0073, “the computational device 202 may include at least one controller or microprocessor 210) to further perform steps comprising: 
receiving image data (Moehrle, para. 0011, “retrieving an image representation of a sample structure from an image database”); 
receiving an instruction comprising a selection of a biological structure (para. 0014, “automatically determining at least one region of interest within the sample structure or allowing the user to select a region of interest”, para. 0082, “a user may manually select and retrieve a comparable reference structure 314 for viewing”, because the user can select the reference structure, then that means there are selections of biological structures) to be identified (para. 0088, “A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data”, para. 0093, “preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”) in the image data (para. 0011, “retrieving an image representation of a sample structure from an image database”); 
identifying the biological structure (para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”, para. 0099, “As in the warping techniques previously discussed, in order to perform the tracking steps 340 and 342 of FIG. 3, the algorithm 300 may identify at least two landmarks 330, 332 within the sample structure 312 in question. In the mammographic views of FIGS. 9A-9B shown, for example, the first landmark 330 may be defined as the nipple, and the second landmark 332 may be defined as the pectoralis major muscle line”) in the image data (para. 0011, “retrieving an image representation of a sample structure from an image database”) using the model (para. 0088, “A preferred embodiment of the knowledge representation includes computer vision and machine learning frameworks such as the open-source software library TensorFlow, more specifically artificial convolutional neural networks to advance the knowledge representation with knowledge of identifying characteristics within image data”, para. 0093, “preferred embodiment includes a sequence of machine learning models ML_t, where ML_{t+1} is trained later in time than ML_t, each model ML_t trained based on a set of training data D_t consisting of training samples s_{t,i} with respective training weights w_{t,i}”, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”); and
generating one or more annotations corresponding to the identified biological structure (para. 0108, “Once at least one region of interest 326 has been determined and mapped, the algorithm 300 may further enable an annotation 352 of the region of interest 326 in an annotating step 354”).

Moehrle does not explicitly disclose selecting, based on the received instruction, the machine learning model among one or more machine learning models configured to identify one or more biological structures.
	However, Sieckmann teaches selecting, based on the received instruction, the machine learning model among one or more machine learning models configured to identify one or more biological structures (para. 0028, “The trained master model can classify the captured first data in a first step and select, from a multiplicity of models, and use one or more trained models that fit to the captured data or to the class of data.”, para. 0072, “FIG. 4 shows examples of data (image data 410 in this case) with great variability. Thus, these can be, e.g., fluorescence images of individual cells 412, H&E-stained tissue sections 414 or interference contrast images 416. In order nevertheless to be able to carry out the inference effectively and with great accuracy, a master model 400 is trained to distinguish between the various data domains of the image data 410. The result of this classification facilitates a determination of a suitable model 420, 430 and 440 for a domain of the correspondingly captured image data 412, 414, 416. The suitable model 420, 430 and 440 for this domain can then be automatically applied to the corresponding image data 412, 414, 416. Then, a desired prediction ŷ.sub.i can be made by means of the model 420, 430 and 440 and the inference thereof. A decision relating to the workflow can be based on this prediction. Thus, a “master” or world model can undertake a classification of the field of use and automatically select suitable models. By way of example, image data of H&E-stained tissue sections 414 can be captured during a workflow of a microscope. A master model 400 can be applied to these image data and can determine the trained model 412. The trained model 412 can be a trained model that was trained specifically for image data of H&E-stained tissue sections.”).
Moehrle and Sieckmann are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium as taught by Moehrle to incorporate the teachings of Sieckmann of selecting a selected model among the multiple machine learning models based on the received instructions, identifying the biological structure in the image data using the selected model, and generating, using the selected model, one or more annotations to the image data corresponding to the identified biological structure. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because determining the one or more trained models facilitates a fast adaptation to specific conditions during a measurement while the measurement is still ongoing. Moreover, determining the trained models allows a great variance in the input data since trained models are determined for and applied to a specific condition and the models trained for the specific condition have a high prediction accuracy (Sieckmann, para. 0028).


Moehrle does not explicitly disclose selecting, based on the received instruction, the autofocus machine learning model among one or more machine learning models configured to identify one or more biological structures; identifying the biological structure, out-of-focus, in the image data using the trained autofocus machine learning model; sending one or more adjustment instructions to the imaging device to adjust one or more imaging component settings of the imaging device; receiving adjusted image data corresponding to the adjustment instructions; identifying the biological structure, in-focus, in the adjusted image data using the trained autofocus machine learning model.
	However, Bryll teaches selecting, based on the received instruction, the autofocus machine learning model among one or more machine learning models configured to identify one or more biological structures (Sieckmann teaches selecting a machine learning model configured to identify one or more biological structures, Bryll teaches an autofocus machine learning model in para. 0073) ; identifying the biological structure (Moehrle teaches identifying the biological structure), out-of-focus, in the image data using the trained autofocus machine learning model (Bryll teaches training the autofocus machine learning model with out-focus training data in para. 0014); sending one or more adjustment instructions to the imaging device to adjust one or more imaging component settings of the imaging device (Bryll, para. 0033, The distance between the workpiece stage 210 and the optical assembly portion 205 can be adjusted to change the focus of the image of the workpiece 20 captured by the camera system 260. In particular, in various exemplary embodiments, the optical assembly portion 205 is movable in the vertical Z axis direction relative to the workpiece stage 210 using a controllable motor 294 that drives an actuator, a connecting cable, or the like, to move the optical assembly portion 205 along the Z axis. The term Z axis, as used herein, refers to the axis that is intended to be used for focusing the image obtained by the optical assembly portion 205. The controllable motor 294, when used, is connected to the input/output interface 130 via a signal line 296”); receiving adjusted image data corresponding to the adjustment instructions (Bryll, para. 0073, “FIG. 7 is a flow diagram illustrative of one embodiment of a routine 700 for determining if an image is out of focus and, if so, performing an autofocus process. At a block 710, the image is analyzed and values are determined for the applicable focus classification features. At a block 720, one or more applicable classifiers are run. At a decision block 730, a determination is made as to whether the image focus classifier(s) outcome indicates a focused image. If the image focus classifier outcome indicates a focused image, then the routine ends. Otherwise, if the image focus classifier outcome indicates that the image is not adequately focused, then the routine continues to a block 740, where an autofocus process is performed. As described above, one of the advantages of the present invention is that it saves overall processing or inspection time by avoiding the running of the relatively slow mechanical autofocus process if the image is already in focus.”); identifying the biological structure (Moehrle, para. 0087, “the term “knowledge representation” includes identifying characteristics of biological structures and knowledge about visual representation of normal and abnormal tissue”), in-focus (Bryll, para. 0014, “at least one set of training images is collected or defined, including focused and defocused images, and each image is labeled or characterized regarding its focus classification state, according to user desires or design criteria (e.g. the labels may be assigned manually by a user, and consist of a numerical classification value for each image, with one numerical value or range of values representing "in focus" and a different value, or range of values, representing "out of focus".)), in the adjusted image data (Bryll, para. 0073, “FIG. 7 is a flow diagram illustrative of one embodiment of a routine 700 for determining if an image is out of focus and, if so, performing an autofocus process.”) using the trained autofocus machine learning model (Bryll, para. 0051, “if the previously determined classifier outcome is a numerical value, the numerical value may be compared to an "in-focus/out-of-focus" numerical threshold, and the image classified accordingly. Then, at a block 390, the image focus classification is output or stored, and the method ends. The focus classification output may be used by other operations of the machine vision system, for example, to govern whether a subsequent autofocus operation will be performed”, Moehrle also teaches using the trained machine learning model to identify the biological structure).
Moehrle and Bryll are both considered to be analogous to the claimed invention because they are in the same field of image analysis using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as taught by Moehrle to incorporate the teachings of Bryll of selecting, based on the received instruction, the autofocus machine learning model among one or more machine learning models configured to identify one or more biological structures; identifying the biological structure, out-of-focus, in the image data using the trained autofocus machine learning model; sending one or more adjustment instructions to the imaging device to adjust one or more imaging component settings of the imaging device; receiving adjusted image data corresponding to the adjustment instructions; identifying the biological structure, in-focus, in the adjusted image data using the trained autofocus machine learning model. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because an overall workpiece inspection time may be reduced by avoiding running an autofocus routine if an image is already in focus (Bryll, Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663             

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663